                                                      Entered on Docket
                                                      July 26, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1   Michael St. James, CSB No. 95653                   Signed and Filed: July 26, 2021
     ST. JAMES LAW, P.C.
 2   22 Battery Street, Suite 810
     San Francisco, California 94111
 3   (415) 391-7566 Telephone
     (415) 391-7568 Facsimile
 4   michael@stjames-law.com
                                                        ________________________________________
 5   Counsel for Inverness Advisors, LLC and Tom Peters
                                                   DENNIS MONTALI
                                                        U.S. Bankruptcy Judge
 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                              San Francisco Division
10

11

12   In re                                              Case No. 20-30819 DM
13   BENJA INCORPORATED                                 Chapter 7

14                  Debtor

15

16

17                             ORDER OF EXAMINATION UNDER RULE 2004
                                                (Andrew Chapin)
18

19

20

21           Upon consideration of the Application of Inverness Advisors, LLC and Tom Peters (collectively

22   “Peters”) for an Order for the Examination of Andrew Chapin on specified topics and good cause

23   appearing:
24           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
25
             1.     Under the circumstances, further notice or an opportunity to be heard is not necessary.
26
             2.     The Application be, and it hereby is, granted.
27
             3.     Andrew Chapin be, and he hereby is, ordered to present himself for examination before a
28

     Case: 20-30819      Doc# 96     Filed: 07/26/21     Entered: 07/26/21 10:46:26       Page 1 of 5
 1   certified court reporter, by video conference or such other method as may be agreed among the parties,

 2   at a mutually agreed date and time but not later than 30 days following service of this Order, such
 3
     examination to be limited to the Scope identified in the Application.
 4
            4.       Andrew Chapin be, and he hereby is, ordered to produce the documents identified below
 5
     no later than 15 days following service of this Order.
 6

 7

 8

 9                                         DOCUMENT PRODUCTION
10     Instructions and Definitions
11
                 A. “Document” and “Documents” shall have the same definition as contemplated by the
12
       Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers, writings, and
13
       records of every type and description, all written, recorded and graphic matter of every type and
14

15     description, contracts, receipts, buy orders, canceled checks, drafts, invoices, statements, memoranda,

16     corporate minutes, bulletins, intra- and interoffice communications, books of account, worksheets,

17     desk diaries, appointment books, expense accounts, recordings, notes of conversations, notes of
18
       meetings and conferences, telegraphic communications, stock certificates, pamphlets, schedules,
19
       studies, books, computer printouts, reports, photographs, maps, charts, photographic records, tapes,
20
       transcriptions of tapes, and any other device or medium on or through which information of any type
21
       is transmitted, recorded, or preserved. The term “document” also encompasses all matters,
22

23     instruments or other means of electronic storage or other forms of media, including e-mails and other

24     electronically stored information. The term “document” also means every copy of a document where

25     such copy is not an identical duplicate of the original.
26
                 B. The term “Communication(s)” or “Communication(s)” includes any contact, regardless
27
       of method between two or more persons, organizations, companies or other business entities,
28

     Case: 20-30819       Doc# 96     Filed: 07/26/21     Entered: 07/26/21 10:46:26     Page 2 of 5
 1     regardless of form, and shall include, without limitation, meetings, conferences, negotiations,

 2     telephone conversations, text messages or any other form of verbal or written exchange of
 3
       information in the form of facts, ideas, inquiries, or otherwise.
 4
                 C. The term “Debtor” means Benja Incorporated and any of its officers, directors,
 5
       shareholders, employees, agents, lawyers, as well as any related entities that are or were owned by
 6
       Debtor and any predecessors or successors in interest, including EPHE Corp and any person acting on
 7

 8     their behalf.

 9               D. The term “Peters” means Tom Peters, Inverness Advisors, LLC, KEMA Partners, LLC,
10     any of their officers, directors, shareholders, employees, agents, lawyers, as well as any related
11
       entities and any predecessors or successors in interest, and any person acting on their behalf.
12
                 E. The term “Transfers” means the monetary transfers referred to in the following
13
       paragraph:
14

15                  While reviewing activity in the [Debtor’s] Chase account, Mr. Alouf discovered
            that a $600,000 deposit was made to the Chase account on September 25, 2020, from
16          TCA. Alouf Decl. ¶ 41. Immediately after that deposit, a $387,000 transfer was made out
            of the Chase account to a personal Chapin account at Chase. Alouf Decl. ¶ 41. When Mr.
17          Alouf raised this transfer with Chapin, he claimed that he needed $250,000 in order to
            return an equity investment from a Tom Peters in connection with a recent equity raise
18
            (as described below). Alouf Decl. ¶ 41. Chapin claimed he couldn’t make the transfer out
19          of the Debtor’s Chase account because the withdrawal would require two signatures.
            Alouf Decl. ¶ 41.
20
     Dkt #19, 17:13-21
21

22     DOCUMENTS TO BE PRODUCED
23
            1.         All Documents concerning any investment made by Peters in the Debtor.
24

25          2.         All Communications regarding any investment by Peters in the Debtor, including but not

26   limited to, emails and text messages.

27          3.         All Documents concerning the “recent equity raise” from Peters.
28

     Case: 20-30819        Doc# 96     Filed: 07/26/21    Entered: 07/26/21 10:46:26       Page 3 of 5
 1          4.        All Communications regarding the “recent equity raise” from Peters, including but not

 2   limited to, emails and text messages
 3
            5.        All Documents regarding the “return of an equity investment” from Peters.
 4
            6.        All Communications regarding the “return of an equity investment” from Peters,
 5
     including but not limited to, emails and text messages.
 6
            7.        All Documents regarding the Transfers.
 7

 8          8.        All Communications regarding the Transfers, including but not limited to, emails and

 9   text messages.
10                          *      *        *     END OF ORDER          *      *       *
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 20-30819       Doc# 96      Filed: 07/26/21   Entered: 07/26/21 10:46:26        Page 4 of 5
 1                                              Court’s Service List

 2
     All persons entitled to notice of entry of this Order are ECF registered except: n/a
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 20-30819      Doc# 96      Filed: 07/26/21    Entered: 07/26/21 10:46:26         Page 5 of 5
